Order, Supreme Court, Bronx County (Ira R. Globerman, J.), entered on or about April 29, 2005, which, inter alia, granted plaintiffs motion to vacate the complaint’s dismissal, except for the cause of action alleging constructive abandonment, and denied, without prejudice, plaintiffs renewed motion to amend her complaint to allege physical abandonment and cruel and inhuman treatment, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about January 27, 2005, which denied plaintiffs motion to amend the complaint, without prejudice to renewal, unanimously dismissed, without costs, as superseded by the appeal from the subsequent order.
The motion court properly exercised its discretion in granting *266vacatur to the extent it did to permit consideration of plaintiffs motion to amend. We note that defendant has made no showing that amendment of the complaint to add the proposed causes would cause him cognizable legal prejudice (see Duane Reade v Cardinal Health, Inc., 21 AD3d 269 [2005]; Kamen v Kamen, 163 AD2d 58 [1990]; A. J. Pegno Constr. Corp. v City of New York, 95 AD2d 655 [1983]). Concur—Buckley, P.J., Mazzarelli, Andrias, Friedman and Sweeny, JJ.